Citation Nr: 0728979	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-14 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-concussion 
syndrome.

2.  Entitlement to service connection for prostate cancer, 
secondary to exposure to radar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
February 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in relevant part, 
denied service connection for post-concussion syndrome and 
for prostate cancer, secondary to exposure to radar.  

The veteran testified before the undersigned at a 
videoconference hearing in November 2006.  A copy of the 
transcript of that hearing is associated with the claims 
file.  

The issue of entitlement to service connection for prostate 
cancer secondary to exposure to radar is addressed in the 
REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran has not been diagnosed with post-concussion 
syndrome.  



CONCLUSION OF LAW

Post-concussion syndrome was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In an October 2003 letter, issued prior to the decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, what information and evidence is 
needed to substantiate a claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
to advise VA of or submit any further evidence he had that 
pertained to the claim.  He was also provided with a copy of 
NA Form 13055, Request for Information Needed to Reconstruct 
Medical Data and was asked to complete and return it as soon 
as possible since his service medical records were 
unavailable.  In May 2006 and October 2006 letters, he was 
advised of how disability ratings and effective dates are 
determined.  In November 2006, he appeared for a 
videoconference hearing.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post service private treatment records, VA 
treatment records, and the veteran's own statements and 
evidence he presented.  The veteran was advised that his 
service medical records were unavailable due to the fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri, and he was provided with the opportunity to submit 
additional information so a search for medical records could 
be conducted.  In an April 2006 memorandum, it was confirmed 
that the veteran's service medical records were unavailable.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the claim for service connection, any question as 
to an appropriate evaluation or effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2006).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Under current case law, "where service medical records are 
presumed destroyed . . . the BVA's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The cases, however, do not 
establish a heightened "benefit of the doubt," but rather 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  The 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant.  

As discussed above, it has been reported that the veteran's 
service medical records were destroyed in the fire that 
occurred at the NPRC in 1973.  Alternate sources were 
searched and no records were found.  The veteran has 
testified that he was involved in a motor vehicle accident in 
which he sustained a head injury while he was stationed in 
Japan, and he asserts that he now has a post-concussion 
syndrome.  

However, the Board finds that the medical evidence fails to 
show that the veteran has been diagnosed with a post-
concussion syndrome.  In fact, at a VA clinical evaluation in 
March 2003, a review of systems was negative for headache, 
dizziness, fever, chills, dyspnea and dysphagia.  
Neurological evaluation was non-focal.  A diagnosis of post-
concussion syndrome was not made.  Consequently, the claim 
for service connection for this disability cannot be granted.  
It is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a clinically diagnosed disability.  Without 
competent clinical evidence of a diagnosis of post-concussion 
syndrome, service connection for such disability may not be 
established.  

To the extent that the veteran offers his own opinion that he 
has a post-concussion syndrome that is related to his 
military service, the Board notes that his opinion is not 
probative on the issue.  Lay persons, such as the veteran, 
are not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  Espiritu, supra.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
veteran, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, 
particularly in light of his missing service medical records; 
however, the evidence is not of such approximate balance as 
to warrant its application.  See O'Hare, supra, Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Consequently, the claim must be 
denied.  


ORDER

Service connection for post-concussion syndrome is denied.  


REMAND

The veteran asserts that he has prostate cancer due to 
exposure to ionizing radiation.  Specifically, he has 
reported that he worked as a radar operator during his active 
military service, and he alleges exposure to microwave 
radiation in this capacity.  However, the Board observes that 
the Court has taken judicial notice that naval radar 
equipment emits microwave-type non-ionizing radiation which 
is not subject to review under the ionizing radiation statute 
and regulations.  Rucker v. Brown, 10 Vet. App. 67 (1997) 
(citations omitted).  Consequently, exposure to non-ionizing 
radiation is not covered by 38 C.F.R. §§ 3.309(d) and 3.311, 
and these provisions are not applicable to the veteran's 
claim.  Nevertheless, 38 C.F.R. §§ 3.303 and 3.309(a) are 
applicable to his claim.  

The medical evidence shows that the veteran has been 
diagnosed with prostate cancer, and he has submitted a 
statement from an Industrial Hygiene Analyst that the 
veteran's exposure to radar was a contributing factor in 
causing the veteran to contract cancer of the prostate.  
However, there is no opinion from a medical professional.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also 38 C.F.R. § 3.159(c)(4).  Based on the 
foregoing, the Board concludes that a VA examination is 
necessary to make an accurate determination regarding the 
etiology of the veteran's prostate cancer.  See 38 C.F.R. § 
3.159(c)(4) (2006); see also McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006) (holding that a medical examination is 
needed when evidence is insufficient to grant benefits but 
indicates that a condition may be associated with service). 

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with an original claim, 
the claim shall be rated based on the evidence of record.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

For the reasons stated above, this case is REMANDED for the 
following:

1.  The AMC or RO should ask the veteran 
to provide the names and addresses of all 
medical care providers who treated him 
for prostate cancer since his discharge 
from service.  After securing the 
necessary release, any records identified 
which are not already included in the 
claims file should be obtained.

2.  The veteran should be afforded a VA 
examination to determine whether his 
prostate cancer is related to his 
military service.  The claims folder must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination, including the February 2006 
report from the Industrial Hygiene 
Analyst.  All necessary tests should be 
conducted.  

Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's prostate cancer was caused by 
exposure to radar equipment in service.  
(The term, "as likely as not," does not 
mean "within the realm of medical 
possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as it is to 
find against it.)  The examiner also 
should provide a rationale for all 
conclusions reached.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC or RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


